Seawell, J.,
concurring in part and dissenting in part: I concur in the view that there is sufficient evidence to support the jury’s verdict. *510I cannot agree that it is within the power of the Utilities Commission, under the guise of fixing rates and classifying the service to which they apply, to limit recovery in an action for personal injury sustained through negligence in nondelivery of a message.
Nowhere in the Act under which the Utilities Commission operates is any such power expressly, impliedly, or by remote inference given. It is seen as a by-product of the rate-making powers of a nonlegislative body, yet it emerges as substantive law of such vigorous quality as to repeal existing law, destroy or severely limit common law rights, and make a greater change in the laws of negligence than the Legislature itself had seen fit to make in half a century.
No one questions the power of the Commission to establish one rate for an unrepeated message and a higher rate for a repeated message, based on a reasonable classification of the service performed. But there the power stops: The limitation on recovery has no functional relation to the service in either case — it is just super-added. It, therefore, emerges as an independent subject with which the Utilities Commission could not deal, since it has no legislative power. Such power could not be delegated to it by the Legislature, either directly or through any device, no matter how ingenious.
The argument in the supporting cases cited in the main opinion cannot be regarded as more than specious when applied, as in some of the cited cases they are, in opposition to the public policy against agreement of the parties limiting liability for negligence resulting in personal injury. McNeill v. R. R., 135 N. C., 682, 47 S. E., 765; Young v. Tel. Co., 168 N. C., 36, 84 S. E., 45, and cases cited. There has been no change in the statute law pertaining to the rate-making body which could affect the authority of these cases. The opinion in chief regards the contract for the service — that is, sending the message — as an acceptance of the rate and classification, including in the classification the limitation of the liability. The validity of the limitation cannot be made, directly or indirectly, to depend upon the assent of the sender.
Many thoughtful members of the profession have never been strongly attracted to the view that damages should be recoverable for mere mental anguish ensuing upon the negligent nondelivery of a telegram. The thing is intimate, noncommercial, not easily measured by money standards, and the awards are likely to be punitive rather than compensatory; but the limitations sustained in this decision go as well to commercial transactions in which negligence may spell disaster, and I see no reason why telegraph companies should be accorded an immunity from liability which is not enjoyed by other public utilities operating under State regulation. Barring the validating effect of contractual stipulation- — which is of no force here — such limitation of liability by direct action of the *511Legislature would be discriminative, and I cannot see how it can be more effectual as the by-product of rate-making by a regulatory board to which the Legislature gave no more power than was necessary to the performance of the function assigned to it.
A patron of a public utility of any sort should not be required to shop about in order to buy, at a price considered by an administrative board as reasonable, security for a common law or constitutional right, still unaffected by substantive law, only to find that there is no rate offered for a message, unrepeated, repeated, or re-repeated, under which the full measure of his right may be safeguarded.
Without reflecting in any way upon the carefully considered and ably written opinion in this case, with which I am constrained to dissent, I am of the opinion that the judgment of the court below should be affirmed.